DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Judson on 1/22/2021.
Claims
Please cancel claim 14. 
Allowable Subject matter
Claims 1-13 are allowed. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Although the prior arts of record ((Williams (US 20150188823) Zhao (US 20110064056) and Dalal (US 20070047446)), discloses a method of selecting an ingress edge region of an Internet-based overlay network, the overlay network having an authoritative domain name service (DNS), comprising: receiving and mapping a service hostname to an IKEv2 destination of an outer IPsec tunnel associated with a first overlay 
None of the prior arts of record alone or in combination teaches establishing an IKEv2 session from the first overlay network edge to the customer router; upon tunnel establishment between the customer router and the first overlay network edge, performing a secondary lookup to determine whether the first overlay network edge is an appropriate ingress region, the secondary lookup initiated to the authoritative DNS by the first overlay network edge; based on a response to the secondary lookup and a determination by the first overlay network edge that a second overlay network edge region should be established as the ingress edge region, issuing a redirect from the first overlay network edge to a second overlay network edge; and establishing a new tunnel from the second overlay network edge to the customer router, in view of other limitations of the independent claim 1.

 Although the prior arts of record ((Williams (US 20150188823) Zhao (US 20110064056) and Dalal (US 20070047446)), discloses a method of selecting an ingress edge region of an Internet-based overlay network, the overlay network having an authoritative domain name service (DNS), comprising: receiving and mapping a service hostname to a first destination tunnel associated with a first overlay network edge, the service hostname received at the authoritative DNS from a DNS resolver associated with a customer router.
None of the prior arts of record alone or in combination teaches establishing a tunnel from the first overlay network edge to the customer router; upon tunnel establishment between the customer router and the first overlay network edge, performing a in view of other limitations of the independent claim 8.

Updated search has yielded the following list of references that are considered pertinent to the claimed invention:
Gallagher (US 20080132224): A method of registering a user equipment (UE) in a communication system that includes a licensed wireless communication system and a generic access network (GAN) that has a generic access network controller (GANC). The method sends a register request message from the UE to the GANC that indicates a GAN mode capability of A/Gb only for the UE. 
Schlicht (US 20100142447): The present invention improved capabilities are described for providing a mobile, broadband, routable internet, in which a plurality of mobile devices interact as sending and receiving nodes in a mobile ad hoc network and in which packets are IP routable to the individual devices independent of fixed infrastructure 
Stone (US 20060156402): An approach for tracking denial-of-service (DoS) flood attacks using an overlay IP (Internet Protocol) network is disclosed. One or more tracking routers form an overlay tracking network over the network of an Internet Service Provider (ISP). The ISP network includes numerous transit routers and edge routers. The tracking routers communicate directly with all the edge routers using IP tunnels.
Bacthu (US 20130089093): Methods and systems may be provided for installing a route entry associated with multicast traffic to a memory. Client devices may be notified of the route entry for advertisement by an active source device. The delivery group and delivery source may be retrieved from the information for the route entry. Multicast data trees may maintain delivery group and delivery source information for access. 
However, none of the listed references, wither alone or in combination, teaches: 
None of the prior arts of record alone or in combination teaches establishing a tunnel from the first overlay network edge to the customer router; upon tunnel establishment between the customer router and the first overlay network edge, performing a secondary lookup to determine whether the first overlay network edge is an appropriate ingress region, the secondary lookup initiated to the authoritative DNS by the first overlay network edge; when based on a response to the secondary lookup received from the authoritative DNS the first overlay network edge determines that it is an appropriate ingress region, using the tunnel to communicate messages between the customer router and the first overlay network edge; when based on a response to the secondary lookup received from the authoritative DNS the first overlay network edge determines that it is not an appropriate ingress region, issuing a redirect from the first 
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357.  The examiner can normally be reached on Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELA R HOLMES/Examiner, Art Unit 2498   

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498